 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   GLENN DESHAWN BROWNE,                 No. CV 20-01676-CJC
                                           No. SACR 16-00139-CJC
11              Plaintiff,
                                           ORDER SETTING BRIEFING SCHEDULE
12                    v.

13   UNITED STATES OF AMERICA,

14              Defendant.

15
            The Court has read and considered the ex parte application filed
16
     by defendant United States on February 28, 2020.       The Court hereby
17
     sets the following briefing schedule:
18
                 a.   Opposition brief due on or before April 24, 2020.
19
                 b.   Optional reply brief due on or before May 29, 2020.
20
            The United States is ordered to serve a copy of this Order on
21
     plaintiff Glenn Deshawn Browne by U.S. Mail.
22
            IT IS SO ORDERED.
23

24
     March 3, 2020
25
     DATE                                 HONORABLE CORMAC J. CARNEY
26                                        UNITED STATES DISTRICT JUDGE

27

28
